

 Exhibit 10.1
 

--------------------------------------------------------------------------------

LABORATORY CORPORATION OF AMERICA HOLDINGS
2012 OMNIBUS INCENTIVE PLAN
 

--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------



Table of Contents
Page
1.
PURPOSE
1


2.
DEFINITIONS
1


3.
ADMINISTRATION OF THE PLAN
7


4.
STOCK SUBJECT TO THE PLAN
11


5.
EFFECTIVE DATE; TERM; AMENDMENT AND TERMINATION
12


6.
AWARD ELIGIBILITY AND LIMITATIONS
13


7.
AWARD AGREEMENT
14


8.
TERMS AND CONDITIONS OF OPTIONS
14


9.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
17


10.
TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS
18


11.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS
21


12.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK
22


13.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
23


14.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS
24


15.
PARACHUTE LIMITATIONS
28


16.
REQUIREMENTS OF LAW
28


17.
EFFECT OF CHANGES IN CAPITALIZATION
29


18.
GENERAL PROVISIONS
33









 





--------------------------------------------------------------------------------





Laboratory Corporation of America Holdings
2012 OMNIBUS INCENTIVE PLAN
Laboratory Corporation of America Holdings (the “Company”) sets forth herein the
terms of its 2012 Omnibus Incentive Plan (the “Plan”), as follows:
 
1.
PURPOSE

The Plan is intended to (a) provide eligible persons with an incentive to
contribute to the success of the Company and to operate and manage the Company's
business in a manner that will provide for the Company's long-term growth and
profitability to benefit its stockholders and other important stakeholders,
including its employees and customers, and (b) provide a means of obtaining,
rewarding and retaining key personnel. To this end, the Plan provides for the
grant of awards of stock options, stock appreciation rights, restricted stock,
stock units, unrestricted stock, dividend equivalent rights, performance shares
and other performance-based awards, other equity-based awards, and cash bonus
awards. Any of these awards may, but need not, be made as performance incentives
to reward the holders of such awards for the achievement of performance goals in
accordance with the terms of the Plan. Stock options granted under the Plan may
be non-qualified stock options or incentive stock options, as provided herein.
 
2.
DEFINITIONS

For purposes of interpreting the Plan documents (including the Plan and Award
Agreements), the following definitions shall apply:
2.1 “Affiliate” means any company or other entity that controls, is controlled
by or is under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including any Subsidiary. For purposes of
grants of Options or Stock Appreciation Rights, an entity may not be considered
an Affiliate unless the Company holds a “controlling interest” in such entity
within the meaning of Treasury Regulation Section 1.414(c)-2(b)(2)(i), provided
that (a) except as specified in clause (b) below, an interest of “at least 50
percent” shall be used instead of an interest of “at least 80 percent” in each
case where “at least 80 percent” appears in Treasury Regulation
Section 1.414(c)-2(b)(2)(i) and (b) where the grant of Options or Stock
Appreciation Rights is based upon a legitimate business criterion, an interest
of “at least 20 percent” shall be used instead of an interest of “at least 80
percent” in each case where “at least 80 percent” appears in Treasury Regulation
Section 1.414(c)-2(b)(2)(i).
2.2 “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under (a) applicable provisions of the corporate, securities, tax and
other laws, rules, regulations and government orders of any jurisdiction
applicable to Awards granted to residents therein and (b) the rules of any Stock
Exchange on which the Stock is listed.
2.3 “Award” means a grant under the Plan of an Option, a Stock Appreciation
Right, Restricted Stock, a Stock Unit, Unrestricted Stock, a Dividend Equivalent
Right, a Performance Share or other Performance-Based Award, an Other
Equity-Based Award, or cash.

1

--------------------------------------------------------------------------------



2.4 “Award Agreement” means the agreement between the Company and a Grantee that
evidences and sets out the terms and conditions of an Award.
2.5 “Award Stock” shall have the meaning set forth in Section 17.3(a)(ii)
2.6 “Benefit Arrangement” shall have the meaning set forth in Section 15.
2.7 “Board” means the Board of Directors of the Company.
2.8 “Cause” means, with respect to any Grantee, as determined by the Committee
and unless otherwise provided in an applicable agreement between such Grantee
and the Company or an Affiliate, (a) gross negligence or willful misconduct in
connection with the performance of duties; (b) conviction of a criminal offense
(other than minor traffic offenses); or (c) material breach of any term of any
employment, consulting or other services, confidentiality, intellectual property
or non-competition agreements, if any, between such Grantee and the Company or
an Affiliate. Any determination by the Committee whether an event constituting
Cause shall have occurred shall be final, binding and conclusive.
2.9 Reserved.


2.10 “Change in Control” means the occurrence of any of the following:


(a) any transaction (including without limitation a merger or reorganization in
which the Company is the surviving entity) which results in any person or entity
(other than any tax-qualified employee benefit plan of the Company) owning 30%
or more of the combined voting power of all classes of stock of the Company; or
 
(b) individuals who constitute the Board on the Effective Date (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Company's
stockholders was approved by the Incumbent Board, shall be for purposes of this
clause (ii), considered as though he or she were a member of the Incumbent
Board; or
 
(c) the dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity; or
 
(d) sale of substantially all of the assets of the Company to another person or
entity.
2.11 “Code” means the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto. References in the
Plan to any Code Section shall be deemed to include, as applicable, regulations
promulgated under such Code Section.
2.12 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in
Section 3.1.2 and Section 3.1.3 (or, if no Committee has been so designated, the
Board).

2

--------------------------------------------------------------------------------



2.13 “Company” means Laboratory Corporation of America Holdings.
2.14 “Covered Employee” means a Grantee who is a “covered employee” within the
meaning of Code Section 162(m)(3).
2.15 “Disability” means the inability of a Grantee to perform each of the
essential duties of such Grantee's position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months; provided that, with respect to rules regarding expiration of an
Incentive Stock Option following termination of a Grantee's Service, Disability
shall mean the inability of such Grantee to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.
2.16 “Dividend Equivalent Right” means a right, granted to a Grantee pursuant to
Section 13, to receive cash, Stock, other Awards or other property equal in
value to dividends or other periodic payments paid or made with respect to a
specified number of shares of Stock.
2.17 “Effective Date” the date on which the Plan was approved by the Board of
Directors. 
2.18 “Employee” means, as of any date of determination, an employee (including
an officer) of the Company or an Affiliate.
2.19 “Exchange Act” means the Securities Exchange Act of 1934, as amended, as
now in effect or as hereafter amended.
2.21    “Fair Market Value” means the fair market value of a share of Stock for
purposes of the Plan, which shall be determined as of any Grant Date as follows:
(a) If on such Grant Date the shares of Stock are listed on a Stock Exchange, or
are publicly traded on another established securities market (a “Securities
Market”), the Fair Market Value of a share of Stock shall be the closing price
of the Stock as reported on such Stock Exchange or such Securities Market
(provided that, if there is more than one such Stock Exchange or Securities
Market, the Committee shall designate the appropriate Stock Exchange or
Securities Market for purposes of the Fair Market Value determination). If there
is no such reported closing price on such Grant Date, the Fair Market Value of a
share of Stock shall be the closing price of the Stock on the next preceding day
on which any sale of Stock shall have been reported on such Stock Exchange or
such Securities Market.
(b) If on such Grant Date the shares of Stock are not listed on a Stock Exchange
or publicly traded on a Securities Market, the Fair Market Value of a share of
Stock shall be the value of the Stock as determined by the Committee by the
reasonable application of a reasonable valuation method, in a manner consistent
with Code Section 409A.
Notwithstanding this Section 2.21 or Section 18.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3, the Fair Market Value will be determined by the Company using
any reasonable method; provided, further, that for any shares of Stock subject
to an Award that are sold by or on behalf of a Grantee on the same date on which
such shares may first be sold pursuant to the terms of the related Award
Agreement, the

3

--------------------------------------------------------------------------------



Fair Market Value of such shares shall be the sale price of such shares on such
date (or if sales of such shares are effectuated at more than one sale price,
the weighted average sale price of such shares on such date).
2.22 “Family Member” means, with respect to any Grantee as of any date of
determination, (a) a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee, (b) any person
sharing such Grantee's household (other than a tenant or employee), (c) a trust
in which any one or more of the persons specified in clauses (a) and (b) above
(and such Grantee) own more than fifty percent (50%) of the beneficial interest,
(d) a foundation in which any one or more of the persons specified in clauses
(a) and (b) above (and such Grantee) control the management of assets, and
(e) any other entity in which one or more of the persons specified in clauses
(a) and (b) above (and such Grantee) own more than fifty percent (50%) of the
voting interests.
2.24 “Grant Date” means, as determined by the Committee, the latest to occur of
(a) the date as of which the Committee approves the Award, (b) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 6 hereof (e.g., in the case of a new hire, the first date on which such
new hire performs any Service), or (c) such subsequent date specified by the
Committee in the corporate action approving the Award.
2.25 “Grantee” means a person who receives or holds an Award under the Plan.
2.26 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.
2.27 “Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.
2.28 “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.
2.29 “Option Price” means the exercise price for each share of Stock subject to
an Option.
2.30 “Other Agreement” shall have the meaning set forth in Section 15.  
2.31 “Other Equity-Based Award” means an Award representing a right or other
interest that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, other than an Option,
a Stock Appreciation Right, Restricted Stock, a Stock Unit, Unrestricted Stock,
a Dividend Equivalent Right or a Performance Share.
2.32 “Outside Director” means a member of the Board who is not an Employee.
2.33 “Parachute Payment” shall have the meaning set forth in Section 15(a)
2.34 “Performance-Based Award” means an Award of Options, Stock Appreciation
Rights, Restricted Stock, Stock Units, Performance Shares, Other Equity-Based
Awards or cash made subject to the achievement of performance goals (as provided
in Section 14) over a Performance Period specified by the Committee.



4

--------------------------------------------------------------------------------



2.35 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for “qualified
performance-based compensation” paid to Covered Employees. Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for “qualified performance-based compensation”
within the meaning of and pursuant to Code Section 162(m) does not constitute
performance-based compensation for other purposes, including the purposes of
Code Section 409A.
2.36 “Performance Measures” means measures as specified in Section 14.6.4 on
which the performance goals under Performance-Based Awards are based and which
are approved by the Company's stockholders pursuant to, and to the extent
required by, the Plan in order to qualify such Performance-Based Awards as
Performance-Based Compensation.
2.37 “Performance Period” means the period of time during which the performance
goals under Performance-Based Awards must be met in order to determine the
degree of payout and/or vesting with respect to any such Performance-Based
Awards.
2.38 “Performance Shares” means a Performance-Based Award representing a right
or other interest that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, or related to, Stock, made subject
to the achievement of performance goals (as provided in Section 14) over a
Performance Period of up to ten (10) years.


2.39 “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.


2.40 “Plan” means this the Company 2012 Omnibus Incentive Plan, as amended from
time to time.
2.41 “Prior Plan” means the Laboratory Corporation of America Holdings 2008
Stock Incentive Plan, as amended, the Laboratory Corporation of America Holdings
2000 Stock Incentive Plan, as amended and restated, the Laboratory Corporation
of America Holdings Amended and Restated 1999 Stock Incentive Plan, and the
Laboratory Corporation of America Holdings 1994 Stock Option Plan.
2.42 “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act, or any successor provision.
2.43 “Restricted Period” shall have the meaning set forth in Section 10.2.
2.44 “Restricted Stock” means shares of Stock awarded to a Grantee pursuant to
Section 10.
2.45 “SAR Price” shall have the meaning set forth in Section 9.1.

5

--------------------------------------------------------------------------------



 
2.46 “Securities Act” means the Securities Act of 1933, as amended, as now in
effect or as hereafter amended.
2.47 “Service” means service qualifying a Grantee as a Service Provider to the
Company or an Affiliate. Unless otherwise provided in the applicable Award
Agreement, a Grantee's change in position or duties shall not result in
interrupted or terminated Service, so long as such Grantee continues to be a
Service Provider to the Company or an Affiliate. Subject to the preceding
sentence, any determination by the Committee whether a termination of Service
shall have occurred for purposes of the Plan shall be final, binding and
conclusive. If a Service Provider's employment or other service relationship is
with an Affiliate and the applicable entity ceases to be an Affiliate, a
termination of Service shall be deemed to have occurred when such entity ceases
to be an Affiliate unless the Service Provider transfers his or her employment
or other service relationship to the Company or any other Affiliate.
2.48 “Service Provider” means an Employee, officer, or director of the Company
or an Affiliate, or a consultant or adviser (who is a natural person) to the
Company or an Affiliate currently providing services to the Company or an
Affiliate.
2.49 “Stock” means the common stock, par value $0.01 per share, of the Company,
or any security which shares of Stock may be changed into or for which shares of
Stock may be exchanged as provided in Section 17.1.
2.50 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 9.
2.51 “Stock Exchange” means the New York Stock Exchange or another established
national or regional stock exchange.
2.52 “Stock Unit” means a bookkeeping entry representing the equivalent of one
(1) share of Stock awarded to a Grantee pursuant to Section 10 that (a) is not
subject to vesting or (b) is subject to time-based vesting, but not to
performance-based vesting. A Stock Unit may also be referred to as a restricted
stock unit.
2.53 “Subsidiary” means any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock, membership interests or other ownership interests of any
class or kind ordinarily having the power to vote for the directors, managers or
other voting members of the governing body of such corporation or non-corporate
entity. In addition, any other entity may be designated by the Committee as a
Subsidiary, provided that (a) such entity could be considered as a subsidiary
according to generally accepted accounting principles in the United States of
America, and (b) in the case of an Award of Options or Stock Appreciation
Rights, such Award would be considered to be granted in respect of “service
recipient stock” under Code Section 409A.
2.54 “Substitute Award” means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan by a business entity acquired or to be acquired by the Company or an
Affiliate or with which the Company or an Affiliate has

6

--------------------------------------------------------------------------------



combined or will combine.
2.55 “Ten Percent Stockholder” means a natural person who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
voting securities of the Company, the Company's parent (if any) or any of the
Company's Subsidiaries. In determining stock ownership, the attribution rules of
Code Section 424(d) shall be applied.
2.56 “Unrestricted Stock” shall have the meaning set forth in Section 11.


2.57 “Voting Stock” means, with respect to any Person, Capital Stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
 
3.
ADMINISTRATION OF THE PLAN



3.1    Committee


3.1.1    Powers and Authorities
The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company's certificate of incorporation and bylaws and Applicable Laws. Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award or any Award Agreement. All such actions
and determinations shall be made by (a) the affirmative vote of a majority of
the members of the Committee present at a meeting at which a quorum is present,
or (b) the unanimous consent of the members of the Committee executed in writing
in accordance with the Company's certificate of incorporation and bylaws and
Applicable Laws. Unless otherwise expressly determined by the Board, the
Committee shall have the authority to interpret and construe all provisions of
the Plan, any Award and any Award Agreement, and any such interpretation or
construction, and any other determination contemplated to be made under the Plan
or any Award Agreement, by the Committee shall be final, binding and conclusive
whether or not expressly provided for in any provision of the Plan, such Award
or such Award Agreement.
In the event that the Plan, any Award or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.
3.1.2    Composition of Committee
 
The Committee shall be a committee composed of not fewer than two directors of
the Company designated by the Board to administer the Plan. Each member of the
Committee shall be a “Non-Employee Director” within the meaning of Rule 16b-3
under the Exchange Act, an “outside director”

7

--------------------------------------------------------------------------------



within the meaning of Code Section 162(m)(4)(C)(i) and, for so long as the Stock
is listed on the New York Stock Exchange, an “independent director” within the
meaning of Section 303A of the New York Stock Exchange Listed Company Manual;
provided that any action taken by the Committee shall be valid and effective
whether or not members of the Committee at the time of such action are later
determined not to have satisfied the requirements for membership set forth in
this Section 3.1.2 or otherwise provided in any charter of the Committee.
Without limiting the generality of the foregoing, the Committee may be the
Compensation Committee of the Board or a subcommittee thereof if the
Compensation Committee of the Board or such subcommittee satisfies the foregoing
requirements.
3.1.3    Other Committees
The Board also may appoint one or more committees of the Board, each composed of
one or more directors of the Company who need not be Outside Directors, which
may administer the Plan with respect to Grantees who are not “officers” as
defined in Rule 16a-1(f) under the Exchange Act or directors of the Company, may
grant Awards under the Plan to such Grantees, and may determine all terms of
such Awards, subject to the requirements of Rule 16b-3 under the Exchange Act,
Code Section 162(m) and, for so long as the Stock is listed on the New York
Stock Exchange, the rules of such Stock Exchange.


3.1.4    Delegation by Committee
  
To the extent permitted by Applicable Laws, the Committee may by resolution
delegate some or all of its authority with respect to the Plan and Awards to the
Chief Executive Officer of the Company and/or any other officer of the Company
designated by the Committee, provided that the Committee may not delegate its
authority hereunder (a) to make Awards to directors of the Company, (b) to make
Awards to Employees who are (i) “officers” as defined in Rule 16a-1(f) under the
Exchange Act, (ii) Covered Employees or (iii) officers of the Company who are
delegated authority by the Committee pursuant to this Section 3.1.4, or (c) to
interpret the Plan or any Award. Any delegation hereunder shall be subject to
the restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. Nothing in the Plan shall be construed as obligating
the Committee to delegate authority to any officer of the Company, and the
Committee may at any time rescind the authority delegated to an officer of the
Company appointed hereunder and delegate authority to one or more other officers
of the Company. At all times, an officer of the Company delegated authority
pursuant to this Section 3.1.4 shall serve in such capacity at the pleasure of
the Committee. Any action undertaken by any such officer of the Company in
accordance with the Committee's delegation of authority shall have the same
force and effect as if undertaken directly by the Committee, and any reference
in the Plan to the “Committee” shall, to the extent consistent with the terms
and limitations of such delegation, be deemed to include a reference to each
such officer.


3.2     Board
 
The Board from time to time may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company's certificate of

8

--------------------------------------------------------------------------------



incorporation and bylaws and Applicable Laws.


3.3     Terms of Awards
 
3.3.1    Committee Authority
 
Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:
(a) designate Grantees;
(b) determine the type or types of Awards to be made to a Grantee;
(c) determine the number of shares of Stock to be subject to an Award;
(d) establish the terms and conditions of each Award (including the Option Price
of any Option or the purchase price for Restricted Stock), the nature and
duration of any restriction or condition (or provision for lapse thereof)
relating to the vesting, exercise, transfer, or forfeiture of an Award or the
shares of Stock subject thereto, the treatment of an Award in the event of a
Change in Control (subject to applicable agreements), and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options;
(e) prescribe the form of each Award Agreement evidencing an Award; and
(f) subject to the limitation on repricing in Section 3.4, amend, modify or
supplement the terms of any outstanding Award, which authority shall include the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make Awards or to modify outstanding Awards made to eligible
natural persons who are foreign nationals or are natural persons who are
employed outside the United States to reflect differences in local law, tax
policy, or custom, provided that, notwithstanding the foregoing, no amendment,
modification or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, impair such Grantee's rights under such
Award.
The Committee shall have the right, in its discretion, to make Awards in
substitution or exchange for any award granted under another compensatory plan
of the Company, an Affiliate, or any business entity acquired or to be acquired
by the Company or an Affiliate or with which the Company or an Affiliate has
combined or will combine.


3.3.2    Forfeiture; Recoupment
 
The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of or in conflict with any (a) employment agreement, (b) non-competition
agreement, (c) agreement prohibiting solicitation of Employees or clients of the
Company or an Affiliate, (d) confidentiality obligation with respect to the
Company or an Affiliate, (e) Company policy or procedure, (f) other agreement,
or (g) any other obligation of such Grantee to the Company or an Affiliate, as
and to the extent specified in such Award

9

--------------------------------------------------------------------------------



Agreement. The Committee may annul an outstanding Award if the Grantee thereof
is an Employee of the Company or an Affiliate and is terminated for Cause as
defined in the Plan or the applicable Award Agreement or for “cause” as defined
in any other agreement between the Company or such Affiliate and such Grantee,
as applicable.
Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company to the extent the Grantee is, or in the future
becomes, subject to (a) any Company “clawback” or recoupment policy that is
adopted to comply with the requirements of any Applicable Law, rule or
regulation, or otherwise, or (b) any law, rule or regulation which imposes
mandatory recoupment, under circumstances set forth in such law, rule or
regulation.


3.4     No Repricing
 
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock or other securities or similar
transaction), the Company may not, without obtaining stockholder approval:
(a) amend the terms of outstanding Options or SARs to reduce the exercise price
of such outstanding Options or SARs; (b) cancel outstanding Options or SARs in
exchange for or substitution of Options or SARs with an exercise price that is
less than the exercise price of the original Options or SARs; or (c) cancel
outstanding Options or SARs with an exercise price above the current stock price
in exchange for cash or other securities.


3.5     Deferral Arrangement
 
The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into Stock Units and for
restricting deferrals to comply with hardship distribution rules affecting
tax-qualified retirement plans subject to Code Section 401(k)(2)(B)(IV),
provided that no Dividend Equivalent Rights may be granted in connection with,
or related to, an Award of Options or SARs. Any such deferrals shall be made in
a manner that complies with Code Section 409A, including, if applicable, with
respect to when a Separation from Service occurs as defined under Section 409A.


3.6     No Liability
 
No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.

10

--------------------------------------------------------------------------------





3.7     Registration; Share Certificates
 
Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates.
 
4.
STOCK SUBJECT TO THE PLAN

 
4.1     Number of Shares of Stock Available for Awards
 
Subject to such additional shares of Stock as shall be available for issuance
under the Plan pursuant to Section 4.2, and subject to adjustment pursuant to
Section 16, the maximum number of shares of Stock available for issuance under
the Plan shall be equal to the sum of (x) eight million two hundred twenty-four
thousand eight hundred ten (8,224,810) shares of Stock plus (y) one million
seven hundred twenty-three thousand six hundred (1,723,600), the number of
shares of Stock available for future awards under the Prior Plan as of December
31, 2011 plus (z) the number of shares of Stock related to awards outstanding
under the Prior Plan as of December 31, 2011 which thereafter terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
shares, in each case using the share usage provisions set forth in Section 4.3).
Such shares of Stock may be authorized and unissued shares of Stock or treasury
shares of Stock or any combination of the foregoing, as may be determined from
time to time by the Board or by the Committee. Any of the shares of Stock
available for issuance under the Plan may be used for any type of Award under
the Plan, and any or all of the shares of Stock available for issuance under the
Plan shall be available for issuance pursuant to Incentive Stock Options.


4.2     Adjustments in Authorized Shares of Stock
 
In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Committee shall have the right to
cause the Company to assume awards previously granted under a compensatory plan
by another business entity that is a party to such transaction and to substitute
Awards under the Plan for such awards. The number of shares of Stock available
for issuance under the Plan pursuant to Section 4.1 shall be increased by the
number of shares of Stock subject to any such assumed awards and substitute
Awards. Shares available for issuance under a stockholder-approved plan of a
business entity that is a party to such transaction (as appropriately adjusted,
if necessary, to reflect such transaction) may be used for Awards under the Plan
and shall not reduce the number of shares of Stock otherwise available for
issuance under the Plan, subject to applicable rules of any Stock Exchange on
which the Stock is listed.


4.3     Share Usage
 
(a) Shares of Stock subject to an Award shall be counted as used as of the Grant
Date.

11

--------------------------------------------------------------------------------





(b) Any shares of Stock, including shares of Stock acquired through dividend
reinvestment pursuant to Section 10.4, and any awards that are made under a
Prior Plan after December 31, 2011, that are subject to an award other than an
award of Options or SARs shall be counted against the share issuance limit set
forth in Section 4.1 as 2.45 shares for every one (1) share of Stock subject to
such award. Any shares of Stock that are subject to an award of Options,
including awards that are made under a Prior Plan after December 31, 2011, shall
be counted against the share issuance limit set forth in Section 4.1 as one
(1) share of Stock for every one (1) share of Stock subject to such award.  The
number of shares of Stock subject to an Award of SARs shall be counted against
the share issuance limit set forth in Section 4.1 as one (1) share of Stock for
every one (1) share of Stock subject to such Award regardless of the number of
shares of Stock actually issued to settle such SARs upon the exercise thereof.
The target number of shares issuable under a Performance Share grant shall be
counted against the share issuance limit set forth in Section 4.1 as of the
Grant Date, but such number shall be adjusted to equal the actual number of
shares issued upon settlement of the Performance Shares to the extent different
from such target number of shares.
(c) Notwithstanding anything to the contrary in Section 4.1, any shares of Stock
related to Awards under the Plan or awards under the Prior Plan (as of December
31, 2011) which thereafter terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of such shares shall be available again for
issuance under the Plan in the same amount as such shares were counted against
the limit set forth in Section 4.1, provided that any shares covered by an award
granted under a Prior Plan will again be available for making Awards under the
Plan in the same amount ratio as Awards under Section 4.1. Shares of Stock
tendered or withheld or subject to an Award other than an Option or SAR
surrendered in connection with the purchase of shares of Stock or deducted or
delivered from payment of an Award other than Option or SAR in connection with
the Company's tax withholding obligations as provided in Section 18.3 shall be
available again for issuance under the Plan in the same amount as such shares
were counted against the limit set forth in Section 4.1, provided that any
shares covered by an award granted under a Prior Plan will again be available
for making Awards under the Plan in the same amount ratio as Awards under
Section 4.1.
(d) The number of shares of Stock available for issuance under the Plan shall
not be increased by the number of shares of Stock (i) tendered or withheld or
subject to an Award surrendered in connection with the purchase of shares of
Stock upon exercise of an Option as provided in Section 12.2, (ii) deducted or
delivered from payment of an Award of an Option or SAR in connection with the
Company's tax withholding obligations as provided in Section 18.3, or
(iii) purchased by the Company with proceeds from Option exercises.
 
5.
EFFECTIVE DATE; TERM; AMENDMENT AND TERMINATION

 
5.1     Effective Date
 
The Plan shall be effective as of the Effective Date, subject to approval of the
Plan by the Company's stockholders within one year of the Effective Date. Upon
approval of the Plan by the stockholders of the Company as set forth above, all
Awards made under the Plan on or after the

12

--------------------------------------------------------------------------------



Effective Date shall be fully effective as if the stockholders of the Company
had approved the Plan on the Effective Date. If the stockholders fail to approve
the Plan within one year of the Effective Date, any Awards made hereunder shall
be null and void and of no effect. Following the date of stockholder approval of
the Plan, no awards shall be made under the Prior Plan. Notwithstanding the
foregoing, shares of Stock reserved under the Prior Plan to settle awards,
including performance-based awards, which are made under the Prior Plan prior to
the date of stockholder approval of the Plan may be issued and delivered
following the Effective Date to settle such awards.


5.2     Term
 
The Plan shall terminate automatically ten (10) years after the Effective Date
and may be terminated on any earlier date as provided in Section 5.3.


5.3     Amendment and Termination
 
The Board may, at any time and from time to time, amend, suspend or terminate
the Plan as to any shares of Stock as to which Awards have not been made. The
effectiveness of any amendment to the Plan shall be contingent on approval of
such amendment by the Company's stockholders to the extent provided by the Board
or required by Applicable Laws (including the rules of any Stock Exchange on
which the Stock is then listed), provided that no amendment shall be made to the
no-repricing provisions of Section 3.4, the Option pricing provisions of
Section 8.1 or the SAR pricing provisions of Section 9.1 without the approval of
the Company's stockholders. No amendment, suspension or termination of the Plan
shall impair rights or obligations under any Award theretofore made under the
Plan without the consent of the Grantee thereof.
 
6.
AWARD ELIGIBILITY AND LIMITATIONS

 
6.1     Eligible Grantees
 
Subject to this Section 6, Awards may be made under the Plan to (i) any Service
Provider, as the Committee shall determine and designate from time to time and
(ii) any other individual whose participation in the Plan is determined to be in
the best interests of the Company by the Committee.
6.2     Limitation on Shares of Stock Subject to Awards and Cash Awards
 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act:
(a) the maximum number of shares of Stock subject to Options or SARs that may be
granted under the Plan in a calendar year to any person eligible for an Award
under Section 6 is three hundred thousand (300,000) shares;
(b) the maximum number of shares of Stock that may be granted under the Plan,
other than pursuant to Options or SARs, in a calendar year to any person
eligible for an Award under Section 6 and who is a Covered Employee is two
hundred thousand shares (200,000) shares; and



13

--------------------------------------------------------------------------------



(c) the maximum amount that may be paid as a cash-settled Performance-Based
Award for a Performance Period of twelve (12) months or less to any person
eligible for an Award under Section 6 and who is a Covered Employee shall be
five million dollars ($5,000,000) and the maximum amount that may be paid as a
cash-settled Performance-Based Award for a Performance Period of greater than
twelve (12) months to any person eligible for an Award under Section 6 and who
is a Covered Employee shall be five million dollars ($5,000,000).
The preceding limitations in this Section 6.2 are subject to adjustment as
provided in Section 17.
6.3     Stand-Alone, Additional, Tandem and Substitute Awards
 
Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate. Such
additional, tandem and substitute or exchange Awards may be granted at any time.
If an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, an Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
the Committee shall require the surrender of such other Award or award under
such other plan in consideration for the grant of such substitute or exchange
Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash payments under other plans of the Company or an
Affiliate. Notwithstanding Section 8.1 and Section 9.1, but subject to
Section 3.4, the Option Price of an Option or the SAR Price of a SAR that is a
Substitute Award may be less than one hundred percent (100%) of the Fair Market
Value of a share of Stock on the original Grant Date; provided that such Option
Price or SAR Price is determined in accordance with the principles of Code
Section 424 for any Incentive Stock Option and consistent with Code Section 409A
for any other Option or SAR.


7.
AWARD AGREEMENT

 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements employed under the Plan from time to time or
at the same time need not contain similar provisions, but shall be consistent
with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Non-qualified Stock
Options or Incentive Stock Options, and, in the absence of such specification,
such Options shall be deemed to constitute Non-qualified Stock Options.
 
8.
TERMS AND CONDITIONS OF OPTIONS

 
8.1     Option Price
 
The Option Price of each Option shall be fixed by the Committee and stated in
the Award

14

--------------------------------------------------------------------------------



Agreement evidencing such Option. Except in the case of Substitute Awards, the
Option Price of each Option shall be at least the Fair Market Value of one
(1) share of Stock on the Grant Date; provided that in the event that a Grantee
is a Ten Percent Stockholder, the Option Price of an Option granted to such
Grantee that is intended to be an Incentive Stock Option shall be not less than
one hundred ten percent (110%) of the Fair Market Value of one (1) share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of a share of Stock.


8.2     Vesting
 
Subject to Sections 8.3 and 17.3, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Committee and stated in the Award Agreement, in another
agreement with the Grantee or otherwise in writing, provided that no Option
shall be granted to persons who are entitled to overtime under applicable state
or federal laws, that will vest or be exercisable within a six-month period
starting on the Grant Date.


8.3     Term
 
Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten (10) years
from the Grant Date of such Option, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Committee
and stated in the Award Agreement relating to such Option; provided that in the
event that the Grantee is a Ten Percent Stockholder, an Option granted to such
Grantee that is intended to be an Incentive Stock Option shall not be
exercisable after the expiration of five (5) years from its Grant Date; and
provided, further, that, to the extent deemed necessary or appropriate by the
Committee to reflect differences in local law, tax policy, or custom with
respect to any Option granted to a Grantee who is a foreign national or is a
natural person who is employed outside the United States, such Option may
terminate, and all rights to purchase shares of Stock thereunder may cease, upon
the expiration of such period longer than ten (10) years from the Grant Date of
such Option as the Committee shall determine.


8.4     Termination of Service
 
Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee's Service. Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.


8.5     Limitations on Exercise of Option
 
Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 17 which results in the termination of such Option.



15

--------------------------------------------------------------------------------



8.6     Method of Exercise
 
Subject to the terms of Section 12 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee's delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company's
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee. Such notice shall specify the number of shares of Stock with respect
to which such Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which such Option is being
exercised plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.


8.7     Rights of Holders of Options
 
Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising an Option shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company's stockholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
person. Except as provided in Section 17, no adjustment shall be made for
dividends, distributions or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.


8.8     Delivery of Stock
 
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee's ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.7.


8.9     Transferability of Options
 
Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee's legal incapacity
or incompetency, such Grantee's guardian or legal representative) may exercise
such Option. Except as provided in Section 8.10, no Option shall be assignable
or transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.


8.10    Family Transfers
 
If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 8.10, a transfer “not for value” is a transfer which is (a) a gift,
(b) a transfer under a domestic relations order in settlement of marital
property rights or (c) unless Applicable Laws do not permit such transfer, a
transfer to an entity in which

16

--------------------------------------------------------------------------------



more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity.
Following a transfer under this Section 8.10, any such Option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to such transfer, and the shares of Stock acquired pursuant to such Option shall
be subject to the same restrictions with respect to transfers of such shares of
Stock as would have applied to the Grantee thereof. Subsequent transfers of
transferred Options shall be prohibited except to Family Members of the original
Grantee in accordance with this Section 8.10 or by will or the laws of descent
and distribution. The provisions of Section 8.4 relating to termination of
Service shall continue to be applied with respect to the original Grantee of the
Option, following which such Option shall be exercisable by the transferee only
to the extent, and for the periods specified, in Section 8.4.


8.11    Limitations on Incentive Stock Options
 
An Option shall constitute an Incentive Stock Option only (a) if the Grantee of
such Option is an Employee of the Company or any corporate Subsidiary, (b) to
the extent specifically provided in the related Award Agreement and (c) to the
extent that the aggregate Fair Market Value (determined at the time such Option
is granted) of the shares of Stock with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed one hundred thousand dollars ($100,000). Except to
the extent provided in the regulations under Code Section 422, this limitation
shall be applied by taking Options into account in the order in which they were
granted.


8.12    Notice of Disqualifying Disposition
 
If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances provided in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten (10) days
thereof.
 
9.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 
9.1     Right to Payment and Grant Price
 
A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (x) the Fair Market Value of one (1) share of
Stock on the date of exercise over (y) the per share exercise price of such SAR
(the “SAR Price”) as determined by the Committee. The Award Agreement for a SAR
shall specify the SAR Price, which shall be no less than the Fair Market Value
of one (1) share of Stock on the Grant Date of such SAR. SARs may be granted in
tandem with all or part of an Option granted under the Plan or at any subsequent
time during the term of such Option, in combination with all or any part of any
other Award or without regard to any Option or other Award; provided that a SAR
that is granted subsequent to the Grant Date of a related Option must have a SAR
Price that is no less than the Fair Market Value of one (1) share of Stock on
the Grant Date of such SAR.

17

--------------------------------------------------------------------------------





9.2     Other Terms
 
The Committee shall determine, on the Grant Date or thereafter, the time or
times at which and the circumstances under which a SAR may be exercised in whole
or in part (including based on achievement of performance goals and/or future
Service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which shares of Stock shall be delivered or
deemed to be delivered to Grantees, whether or not a SAR shall be granted in
tandem or in combination with any other Award, and any and all other terms and
conditions of any SAR.


9.3     Term
 
Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten (10) years from the Grant Date of such SAR or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Committee and stated in the Award Agreement
relating to such SAR.


9.4     Transferability of SARS
 
Except as provided in Section 9.5, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee's legal incapacity or
incompetency, such Grantee's guardian or legal representative) may exercise such
SAR. Except as provided in Section 9.5, no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.


9.5     Family Transfers
 
If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of a SAR to
any Family Member. For the purpose of this Section 9.5, a transfer “not for
value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights or (c) unless
Applicable Laws do not permit such transfer, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity.
Following a transfer under this Section 9.5, any such SAR shall continue to be
subject to the same terms and conditions as were in effect immediately prior to
such transfer, and shares of Stock acquired pursuant to a SAR shall be subject
to the same restrictions on transfers of such shares of Stock as would have
applied to the Grantee or such SAR. Subsequent transfers of transferred SARs
shall be prohibited except to Family Members of the original Grantee in
accordance with this Section 9.5 or by will or the laws of descent and
distribution.
 
10.
TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

 

18

--------------------------------------------------------------------------------



10.1    Grant of Restricted Stock or Stock Units
 
Awards of Restricted Stock and Stock Units may be made for consideration or for
no consideration, other than the par value of the shares of Stock, which shall
be deemed paid by past Service or, if so provided in the related Award Agreement
or a separate agreement, the promise by the Grantee to perform future Service to
the Company or an Affiliate.


10.2    Restrictions
 
At the time a grant of Restricted Stock or Stock Units is made, the Committee
may, in its sole discretion, (a) establish a period of time (a “Restricted
Period”) applicable to such Restricted Stock or Stock Units and (b) prescribe
restrictions in addition to or other than the expiration of the Restricted
Period, including the achievement of corporate or individual performance goals,
which may be applicable to all or any portion of such Restricted Stock or Stock
Units as provided in Section 14. Notwithstanding the foregoing, Restricted Stock
and Stock Units that vest solely by the passage of time shall not vest in full
in less than three (3) years from the Grant Date, and Restricted Stock and Stock
Units for which vesting may be accelerated by achieving performance targets
shall not vest in full in less than one (1) Year from the Grant Date; provided,
however, that (i) up to five percent (5%) of the shares reserved for issuance
under this Plan may be granted pursuant to this Section 10 or the other
provisions of this Plan without being subject to the foregoing restrictions;
(ii) Awards made to a member of the Board shall not be subject to the foregoing
restrictions and shall not count against the foregoing five percent exception;
and (iii) any dividends or Dividend Equivalent Rights, or other distributions,
issued in connection with any Award granted at any time under the Plan shall not
be subject to or counted for either such restrictions or such five percent (5%)
share issuance limit. The foregoing five percent (5%) share issuance limit shall
be subject to adjustment consistent with the adjustment provisions of
Section 17.2 and the share usage rules of Section 4.3. Awards of Restricted
Stock and Stock Units may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Awards.
10.3    Registration; Restricted Share Certificates
 
Pursuant to Section 3.7, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement. Subject to Section 3.7 and the immediately following
sentence, the Company may issue, in the name of each Grantee to whom Restricted
Stock has been granted, share certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date of such Restricted Stock. The Committee may
provide in an Award Agreement with respect to an Award of Restricted Stock that
either (a) the Secretary of the Company shall hold such share certificates for
such Grantee's benefit until such time as such shares of Restricted Stock are
forfeited to the Company or the restrictions applicable thereto lapse and such
Grantee shall deliver a stock power to the Company with respect to each share
certificate, or (b) such share certificates shall be delivered to such Grantee,
provided that such share certificates shall bear legends that comply with
applicable securities laws and

19

--------------------------------------------------------------------------------



regulations and make appropriate reference to the restrictions imposed on such
Award of Restricted Stock under the Plan and such Award Agreement.


10.4    Rights of Holders of Restricted Stock
 
Unless the Committee otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such shares of Restricted Stock
and the right to receive any dividends declared or paid with respect to such
shares of Restricted Stock. The Committee may provide that any dividends paid on
Restricted Stock must be reinvested in shares of Stock, which may or may not be
subject to the same vesting conditions and restrictions as the vesting
conditions and restrictions applicable to such Restricted Stock. Dividends paid
on Restricted Stock which vests or is earned based upon the achievement of
performance goals shall not vest unless such performance goals for such
Restricted Stock are achieved, and if such performance goals are not achieved,
the Grantee of such Restricted Stock shall promptly forfeit and repay to the
Company such dividend payments. All stock distributions, if any, received by a
Grantee with respect to Restricted Stock as a result of any stock split, stock
dividend, combination of stock, or other similar transaction shall be subject to
the vesting conditions and restrictions applicable to such Restricted Stock.


10.5    Rights of Holders of Stock Units
 
10.5.1    Voting and Dividend Rights
 
Holders of Stock Units shall have no rights as stockholders of the Company (for
example, the right to receive cash or dividend payments or distributions
attributable to the shares of Stock subject to such Stock Units, to direct the
voting of the shares of Stock subject to such Stock Units, or to receive notice
of any meeting of the Company's stockholders). The Committee may provide in an
Award Agreement evidencing a grant of Stock Units that the holder of such Stock
Units shall be entitled to receive, upon the Company's payment of a cash
dividend on its outstanding shares of Stock, a cash payment for each such Stock
Unit which is equal to the per-share dividend paid on such shares of Stock. Such
Award Agreement also may provide that such cash payment shall be deemed
reinvested in additional Stock Units at a price per unit equal to the Fair
Market Value of a share of Stock on the date on which such cash dividend is
paid. Such cash payments paid in connection with Stock Units which vest or are
earned based upon the achievement of performance goals shall not vest unless
such performance goals for such Stock Units are achieved, and if such
performance goals are not achieved, the Grantee of such Stock Units shall
promptly forfeit and repay to the Company such cash payments.


10.5.2    Creditor's Rights
 
A holder of Stock Units shall have no rights other than those of a general
unsecured creditor of the Company. Stock Units represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the
applicable Award Agreement.

20

--------------------------------------------------------------------------------





10.6    Termination of Service
Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee or otherwise in writing after such Award Agreement is
entered into, but prior to termination of Grantee's Service, upon the
termination of such Grantee's Service, any Restricted Stock or Stock Units held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of such Restricted Stock or Stock Units, the Grantee
thereof shall have no further rights with respect thereto, including any right
to vote such Restricted Stock or any right to receive dividends with respect to
such Restricted Stock or Stock Units. Notwithstanding the terms of this Section
10.6, if the Board waives restrictions or conditions applicable to Restricted
Stock or Stock Units except (a) in the case of a Grantee's death or disability,
(b) acceleration required by binding commitments or agreements entered into by
the Company prior to the Effective Date or (c) as specified in Section 17.3, the
shares of Stock subject to such Restricted Stock or Stock Units shall be
deducted from the five percent (5%) limitation set forth in Section 10.2.


10.7    Purchase of Restricted Stock and Shares of Stock Subject to Stock Units
 
The Grantee of an Award of Restricted Stock or vested Stock Units shall be
required, to the extent required by Applicable Laws, to purchase such Restricted
Stock or the shares of Stock subject to such vested Stock Units from the Company
at a purchase price equal to the greater of (x) the aggregate par value of the
shares of Stock represented by such Restricted Stock or such vested Stock Units
or (y) the purchase price, if any, specified in the Award Agreement relating to
such Restricted Stock or such vested Stock Units. Such purchase price shall be
payable in a form provided in Section 12 or, in the sole discretion of the
Committee, in consideration for Service rendered or to be rendered to the
Company or an Affiliate.


10.8    Delivery of Shares of Stock
 
Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including but not limited
to any delayed delivery period, the restrictions applicable to Restricted Stock
or Stock Units settled in shares of Stock shall lapse, and, unless otherwise
provided in the applicable Award Agreement, a book-entry or direct registration
(including transaction advices) or a share certificate evidencing ownership of
such shares of Stock shall, consistent with Section 3.7, be issued, free of all
such restrictions, to the Grantee thereof or such Grantee's beneficiary or
estate, as the case may be. Neither the Grantee, nor the Grantee's beneficiary
or estate, shall have any further rights with regard to a Stock Unit once the
shares of Stock represented by such Stock Unit have been delivered in accordance
with this Section 10.8.
 
11.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS


21

--------------------------------------------------------------------------------



 
11.1    Unrestricted Stock Awards
 
The Committee may, in its sole discretion, grant (or sell at the par value of a
share of Stock or at such other higher purchase price as shall be determined by
the Committee) an Award to any Grantee pursuant to which such Grantee may
receive shares of Stock free of any restrictions (“Unrestricted Stock”) under
the Plan; provided, however, that in the aggregate, no more than five percent
(5%) of the shares reserved for issuance under this Plan may be granted pursuant
to this Section 11 and the exceptions set forth in Section 10.2 and Section
10.6. Unrestricted Stock Awards may be granted or sold to any Grantee as
provided in the immediately preceding sentence in respect of past Service or, if
so provided in the related Award Agreement or a separate agreement, the promise
by the Grantee to perform future Service, to the Company or an Affiliate or
other valid consideration, or in lieu of, or in addition to, any cash
compensation due to such Grantee.
11.2    Other Equity-Based Awards
 
The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11.2 may be
granted with vesting, value and/or payment contingent upon the achievement of
one or more performance goals. The Committee shall determine the terms and
conditions of Other Equity-Based Awards at the Grant Date or thereafter. Unless
the Committee otherwise provides in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after such Award Agreement is issued,
upon the termination of a Grantee's Service, any Other Equity-Based Awards held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of any Other Equity-Based Award, the Grantee thereof
shall have no further rights with respect to such Other Equity-Based Award.
 
12.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

 
12.1    General Rule
 
Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the purchase price, if any, for Restricted Stock shall
be made in cash or in cash equivalents acceptable to the Company.


12.2    Surrender of Shares of Stock
 
To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the purchase price, if any, for Restricted Stock may be made all or in part
through the tender or attestation to the Company of shares of Stock, which shall
be valued, for purposes of determining the extent to which such Option Price or
purchase price has been paid thereby, at their Fair Market Value on the date of
such tender or attestation.



22

--------------------------------------------------------------------------------



12.3    Cashless Exercise
 
To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
such Option Price and any withholding taxes described in Section 18.3, or, with
the consent of the Company, by issuing the number of shares of Stock equal in
value to the difference between such Option Price and the Fair Market Value of
the shares of Stock subject to the portion of such Option being exercised.


12.4    Other Forms of Payment
To the extent the Award Agreement so provides and/or unless otherwise specified
in an Award Agreement, payment of the Option Price for shares of Stock purchased
pursuant to exercise of an Option or the purchase price, if any, for Restricted
Stock may be made in any other form that is consistent with Applicable Laws,
including (a) Service by the Grantee thereof to the Company or an Affiliate and
(b) by withholding shares of Stock that would otherwise vest or be issuable in
an amount equal to the Option Price or purchase price and the required tax
withholding amount.
 
13.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 
13.1    Dividend Equivalent Rights
 
A Dividend Equivalent Right is an Award entitling the recipient thereof to
receive credits based on cash distributions that would have been paid on the
shares of Stock specified in such Dividend Equivalent Right (or other Award to
which such Dividend Equivalent Right relates) if such shares of Stock had been
issued to and held by the recipient of such Dividend Equivalent Right as of the
record date. A Dividend Equivalent Right may be granted hereunder to any
Grantee, provided that no Dividend Equivalent Rights may be granted in
connection with, or related to, an Award of Options or SARs. The terms and
conditions of Dividend Equivalent Rights shall be specified in the Award
Agreement therefor. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently (with or without being subject to
forfeiture or a repayment obligation) or may be deemed to be reinvested in
additional shares of Stock, which may thereafter accrue additional Dividend
Equivalent Rights (with or without being subject to forfeiture or a repayment
obligation). Any such reinvestment shall be at the Fair Market Value thereof on
the date of such reinvestment. Dividend Equivalent Rights may be settled in cash
or shares of Stock or a combination thereof, in a single installment or in
multiple installments, all as determined in the sole discretion of the
Committee. A Dividend Equivalent Right granted as a component of another Award
may provide that such Dividend Equivalent Right shall be settled upon exercise,
settlement, or payment of, or lapse of restrictions on, such other Award, and
that such Dividend Equivalent Right shall expire or be forfeited or annulled
under the same conditions as such other Award. A Dividend Equivalent Right
granted as a component of another Award also may contain terms and conditions
which are different from the terms and conditions of such other Award, provided
that Dividend Equivalent Rights credited pursuant to a Dividend Equivalent Right
granted as a component of another Award

23

--------------------------------------------------------------------------------



which vests or is earned based upon the achievement of performance goals shall
not vest unless such performance goals for such underlying Award are achieved,
and if such performance goals are not achieved, the Grantee of such Dividend
Equivalent Rights shall promptly forfeit and repay to the Company payments made
in connection with such Dividend Equivalent Rights.


13.2     Termination of Service
 
Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, a Grantee's rights in all Dividend Equivalent Rights shall
automatically terminate upon such Grantee's termination of Service for any
reason.
 
14.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

 
14.1     Grant of Performance-Based Awards
 
Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Performance-Based Awards to a Plan participant in
such amounts and upon such terms as the Committee shall determine.


14.2     Value of Performance-Based Awards
 
Each grant of a Performance-Based Award shall have an actual or target number of
shares of Stock or initial value that is established by the Committee at the
time of grant. The Committee shall set performance goals in its discretion
which, depending on the extent to which they are achieved, shall determine the
value and/or number of shares of Stock subject to a Performance-Based Award that
will be paid out to the Grantee thereof.


14.3     Earning of Performance-Based Awards
 
Subject to the terms of the Plan, in particular Section 14.6.3, after the
applicable Performance Period has ended, the Grantee of Performance-Based Awards
shall be entitled to receive a payout on the number of the Performance-Based
Awards or value earned by such Grantee over such Performance Period.


14.4    Form and Timing of Payment of Performance-Based Awards
 
Payment of earned Performance-Based Awards shall be made in the manner described
in the applicable Award Agreement as determined by the Committee. Subject to the
terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance-Based Awards in the form of cash or shares of Stock (or a
combination thereof) equal to the value of such earned Performance-Based Awards
and shall pay the Awards that have been earned at the close of the applicable
Performance Period, or as soon as reasonably practicable after the Committee has
determined that the performance goal or goals relating thereto have been
achieved; provided that, unless specifically provided in the Award Agreement for
such Awards, such payment shall occur no later than the 15th day of the third

24

--------------------------------------------------------------------------------



month following the end of the calendar year in which such Performance Period
ends. Any shares of Stock paid out under such Performance-Based Awards may be
granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such
Performance-Based Awards shall be set forth in the Award Agreement therefor.


14.5    Performance Conditions
 
The right of a Grantee to exercise or receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. If and to the extent
required under Code Section 162(m), any power or authority relating to an Award
intended to qualify under Code Section 162(m) shall be exercised by the
Committee and not by the Board.


14.6    Performance-Based Awards Granted to Designated Covered Employees
 
If and to the extent that the Committee determines that a Performance-Based
Award to be granted to a Grantee should constitute “qualified performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 14.6.


14.6.1    Performance Goals Generally
 
The performance goals for Performance-Based Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 14.6. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” The Committee may determine
that such Awards shall be granted, exercised and/or settled upon achievement of
any single performance goal or of two (2) or more performance goals. Performance
goals may differ for Awards granted to any one Grantee or to different Grantees.


14.6.2    Timing For Establishing Performance Goals
 
Performance goals for any Performance-Based Award shall be established not later
than the earlier of (a) 90 days after the beginning of any Performance Period
applicable to such Award, and (b) the date on which twenty-five percent (25%) of
any Performance Period applicable to such Award has expired, or at such other
date as may be required or permitted for compensation payable to a Covered
Employee to constitute Performance-Based Compensation.

25

--------------------------------------------------------------------------------





14.6.3    Payment of Awards; Other Terms
 
Payment of Performance-Based Awards shall be in cash, shares of Stock, or other
Awards, including an Award that is subject to additional Service-based vesting,
as determined in the sole discretion of the Committee. The Committee may, in its
sole discretion, reduce the amount of a payment otherwise to be made in
connection with such Awards. The Committee shall specify the circumstances in
which such Performance-Based Awards shall be paid or forfeited in the event of
termination of Service by the Grantee prior to the end of a Performance Period
or settlement of such Awards. In the event payment of the Performance-Based
Award is made in the form of another Award subject to Service-based vesting, the
Committee shall specify the circumstances in which the payment Award will be
paid or forfeited in the event of a termination of Service.


14.6.4     Performance Measures
 
The performance goals upon which the payment or vesting of a Performance-Based
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation may be conditioned shall be limited to the following Performance
Measures, with or without adjustment:
(a) earnings before interest, taxes, depreciation and/or amortization;
(b) operating income or profits;
(c) return on equity, assets, capital, capital employed, or investment;
(d) after tax operating income;
(e) net income;
(f) earnings or book value per share;
(g) cash flow(s);
(h) total sales or revenues or sales or revenues per employee;
(i) stock price or total stockholder return;
(j) dividends;
(k) strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, business expansion goals, and goals relating to
acquisitions or divestitures or any combination thereof. Each goal may be
expressed on an absolute and/or relative basis, may be based on or otherwise
employ comparisons based on internal targets, the past performance of the
Company and/or the past or current performance of other companies, and in the
case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders' equity and/or shares outstanding, or to assets or net
assets; or
(l) any combination of the foregoing business criteria.
Performance under any of the foregoing Performance Measures (a) may be used to
measure the performance of (i) the Company and its Subsidiaries and other
Affiliates as a whole, (ii) the Company, any Subsidiary, and/or any other
Affiliate or any combination thereof, or (iii) any one or more business units of
the Company, any Subsidiary, and/or any other Affiliate, as the Committee,

26

--------------------------------------------------------------------------------



in its sole discretion, deems appropriate and (b) may be compared to the
performance of one or more other companies or one or more published or special
indices designated or approved by the Committee for such comparison, as the
Committee, in its sole discretion, deems appropriate. In addition, the
Committee, in its sole discretion, may select performance under the Performance
Measure specified in clause (i) above for comparison to performance under one or
more stock market indices designated or approved by the Committee. The Committee
also shall have the authority to provide for accelerated vesting of any
Performance-Based Award based on the achievement of performance goals pursuant
to the Performance Measures specified in this Section 14.


14.6.5    Evaluation of Performance
 
The Committee may provide in any Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (a) asset write-downs; (b) litigation or claims, judgments
or settlements; (c) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results; (d) any reorganization or
restructuring events or programs; (e) extraordinary, non-core, non-operating or
non-recurring items; (f) acquisitions or divestitures; and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees that are intended to qualify as Performance-Based
Compensation, such inclusions or exclusions shall be prescribed in a form that
meets the requirements of Code Section 162(m) for deductibility.


14.6.6    Adjustment of Performance-Based Compensation
 
The Committee shall have the sole discretion to adjust Awards that are intended
to qualify as Performance-Based Compensation, either on a formula or
discretionary basis, or on any combination thereof, as the Committee determines
consistent with the requirements of Code Section 162(m) for deductibility.


14.6.7    Committee Discretion
 
In the event that Applicable Laws change to permit Committee discretion to alter
the governing Performance Measures without obtaining stockholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval, provided that the exercise of such
discretion shall not be inconsistent with the requirements of Code
Section 162(m). In addition, in the event that the Committee determines that it
is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 14.6.4.


14.7    Status of Awards Under Code Section 162(m)
 
It is the intent of the Company that Performance-Based Awards under Section 14.6
granted to persons who are designated by the Committee as likely to be Covered
Employees within the meaning of Code Section 162(m) and the regulations
promulgated thereunder shall, if so designated by the

27

--------------------------------------------------------------------------------



Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m). Accordingly, the terms of Section 14.6,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m). If any
provision of the Plan or any agreement relating to any such Performance-Based
Award does not comply or is inconsistent with the requirements of Code
Section 162(m), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements.
 
15.
PARACHUTE LIMITATIONS

 
If any Grantee is a “disqualified individual,” as defined in Code
Section 280G(c), then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding heretofore or hereafter entered into
by such Grantee with the Company or an Affiliate, except an agreement, contract,
or understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right
of the Grantee to any exercise, vesting, payment, or benefit under the Plan
shall be reduced or eliminated:
(a) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a “parachute payment” within the meaning of Code
Section 280G(b)(2) as then in effect (a “Parachute Payment”); and
(b) if, as a result of receiving such Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under the Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.
The Company shall accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of
Performance-Based Awards, then by reducing or eliminating any accelerated
vesting of Options or SARs, then by reducing or eliminating any accelerated
vesting of Restricted Stock or Stock Units, then by reducing or eliminating any
other remaining Parachute Payments.
 
16.
REQUIREMENTS OF LAW

 
16.1    General
 
The Company shall not be required to offer, sell or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option or SAR or
otherwise, if the offer, sale or issuance of

28

--------------------------------------------------------------------------------



such shares of Stock would constitute a violation by the Grantee, the Company or
an Affiliate, or any other person, of any provision of Applicable Laws,
including any federal or state securities laws or regulations. If at any time
the Company shall determine, in its discretion, that the listing, registration
or qualification of any shares of Stock subject to an Award upon any securities
exchange or under any governmental regulatory body is necessary or desirable as
a condition of, or in connection with, the offering, issuance, sale or purchase
of shares of Stock in connection with any Award, no shares of Stock may be
offered, issued or sold to the Grantee or any other person under such Award,
whether pursuant to the exercise of an Option or SAR or otherwise, unless such
listing, registration or qualification shall have been effected or obtained free
of any conditions not acceptable to the Company, and any delay caused thereby
shall in no way affect the date of termination of such Award. Without limiting
the generality of the foregoing, upon the exercise of any Option or any SAR that
may be settled in shares of Stock or the delivery of any shares of Stock
underlying an Award, unless a registration statement under the Securities Act is
in effect with respect to the shares of Stock subject to such Award, the Company
shall not be required to offer, sell or issue such shares of Stock unless the
Committee shall have received evidence satisfactory to it that the Grantee or
any other person exercising such Option or SAR or accepting delivery of such
shares may acquire such shares of Stock pursuant to an exemption from
registration under the Securities Act. Any determination in this connection by
the Committee shall be final, binding, and conclusive. The Company may register,
but shall in no event be obligated to register, any shares of Stock or other
securities issuable pursuant to the Plan pursuant to the Securities Act. The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws. As to any jurisdiction that expressly imposes the requirement
that an Option or SAR that may be settled in shares of Stock shall not be
exercisable until the shares of Stock subject to such Option or SAR are
registered under the securities laws thereof or are exempt from such
registration, the exercise of such Option or SAR under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.


16.2    Rule 16b-3
 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intention of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder that
would otherwise be subject to Section 16(b) of the Exchange Act shall qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Committee does not comply with
the requirements of such Rule 16b-3, such provision or action shall be deemed
inoperative with respect to such Awards to the extent permitted by Applicable
Laws and deemed advisable by the Committee, and shall not affect the validity of
the Plan. In the event that such Rule 16b-3 is revised or replaced, the Board
may exercise its discretion to modify the Plan in any respect necessary or
advisable in its judgment to satisfy the requirements of, or to permit the
Company to avail itself of the benefits of, the revised exemption or its
replacement.
 
17.
EFFECT OF CHANGES IN CAPITALIZATION

 

29

--------------------------------------------------------------------------------



17.1    Changes in Stock
 
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of capital stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in shares of Stock
effected without receipt of consideration by the Company occurring after the
Effective Date, the number and kinds of shares of stock for which grants of
Options and other Awards may be made under the Plan, including the share limits
set forth in Section 6.2, shall be adjusted proportionately and accordingly by
the Committee. In addition, the number and kind of shares of stock for which
Awards are outstanding shall be adjusted proportionately and accordingly by the
Committee so that the proportionate interest of the Grantee therein immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Options or
SARs shall not change the aggregate Option Price or SAR Price payable with
respect to shares that are subject to the unexercised portion of such
outstanding Options or SARs, as applicable, but shall include a corresponding
proportionate adjustment in the per share Option Price or SAR Price, as the case
may be. The conversion of any convertible securities of the Company shall not be
treated as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company's
stockholders of securities of any other entity or other assets (including an
extraordinary dividend, but excluding a non-extraordinary dividend, declared and
paid by the Company) without receipt of consideration by the Company, the Board
or the Committee constituted pursuant to Section 3.1.2 shall, in such manner as
the Board or the Committee deems appropriate, adjust (a) the number and kind of
shares of stock subject to outstanding Awards and/or (b) the aggregate and per
share Option Price of outstanding Options and the aggregate and per share SAR
Price of outstanding SARs as required to reflect such distribution.


17.2    Reorganization in Which the Company Is the Surviving Entity Which Does
not Constitute a Change in Control
 
Subject to Section 17.3, if the Company shall be the surviving entity in any
reorganization, merger or consolidation of the Company with one or more other
entities which does not constitute a Change in Control, any Option or SAR
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger or consolidation, with a corresponding proportionate
adjustment of the per share Option Price or SAR Price so that the aggregate
Option Price or SAR Price thereafter shall be the same as the aggregate Option
Price or SAR Price of the shares of Stock remaining subject to the Option or SAR
as in effect immediately prior to such reorganization, merger, or consolidation.
Subject to any contrary language in an Award Agreement or in another agreement
with the Grantee, or otherwise set forth in writing, any restrictions applicable
to such Award shall apply as well to any replacement shares received by the
Grantee as a result of such reorganization, merger or consolidation. In the
event of any reorganization, merger or consolidation of the Company referred to
in this Section 17.2, Performance-Based Awards shall be adjusted (including any
adjustment to the Performance Measures applicable to such Awards deemed
appropriate by the Committee) so as to apply to the

30

--------------------------------------------------------------------------------



securities that a holder of the number of shares of Stock subject to the
Performance-Based Awards would have been entitled to receive immediately
following such reorganization, merger or consolidation.


17.3    Change in Control in which Awards are not Assumed
 
Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Options, SARs, Restricted
Stock, Stock Units, Dividend Equivalent Rights or Other Equity-Based Awards are
not being assumed or continued, the following provisions shall apply to such
Award, to the extent not assumed or continued:
(a) in each case with the exception of Performance-Based Awards, all outstanding
Restricted Stock shall be deemed to have vested, all Stock Units shall be deemed
to have vested and the shares of Stock subject thereto shall be delivered, and
all Dividend Equivalent Rights shall be deemed to have vested and the shares of
Stock subject thereto shall be delivered, immediately prior to the occurrence of
such Change in Control, and either of the following two actions shall be taken:
(i) fifteen (15) days prior to the scheduled consummation of such Change in
Control, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen (15) days,
which exercise shall be effective upon such consummation; or
(ii) the Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, SARs, Restricted Stock, Stock Units and/or Dividend
Equivalent Rights and pay or deliver, or cause to be paid or delivered, to the
holder thereof an amount in cash or securities having a value (as determined by
the Committee acting in good faith), in the case of Restricted Stock or Stock
Units and Dividend Equivalent Rights (for shares of Stock subject thereto),
equal to the formula or fixed price per share paid to holders of shares of Stock
pursuant to such Change in Control and, in the case of Options or SARs, equal to
the product of the number of shares of Stock subject to such Options or SARs
(the “Award Stock”) multiplied by the amount, if any, by which (x) the formula
or fixed price per share paid to holders of shares of Stock pursuant to such
transaction exceeds (y) the Option Price or SAR Price applicable to such Award
Stock.
(b) For Performance-Based Awards, if less than half of the Performance Period
has lapsed, such Awards shall be treated as though target performance has been
achieved. If at least half the Performance Period has lapsed, actual performance
to date shall be determined as of a date reasonably proximal to the date of
consummation of the Change in Control as determined by the Committee in its sole
discretion, and that level of performance thus determined shall be treated as
achieved immediately prior to occurrence of the Change in Control. For purposes
of the preceding sentence, if, based on the discretion of the Committee, actual
performance is not determinable, the Awards shall be treated as though target
performance has been achieved. After application of this Section 17.3(b), if any
Awards arise from application of this Section 17, such Awards shall be settled
under the applicable provision of Section 17.3(a).
(c) Other Equity-Based Awards shall be governed by the terms of the applicable
Award

31

--------------------------------------------------------------------------------



Agreement.
With respect to the Company's establishment of an exercise window, (A) any
exercise of an Option or SAR during the fifteen (15)-day period referred to
above shall be conditioned upon the consummation of the applicable Change in
Control and shall be effective only immediately before the consummation thereof,
and (B) upon consummation of any Change in Control, the Plan and all outstanding
but unexercised Options and SARs shall terminate. The Committee shall send
notice of an event that shall result in such a termination to all natural
persons and entities who hold Options and SARs not later than the time at which
the Company gives notice thereof to its stockholders.


17.4    Change in Control in which Awards are Assumed
 
Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Options, SARs, Restricted
Stock, Stock Units, Dividend Equivalent Rights or Other Equity-Based Awards are
being assumed or continued, the following provisions shall apply to such Award,
to the extent assumed or continued:
The Plan and the Options, SARs, Restricted Stock, Stock Units, Dividend
Equivalent Rights and Other Equity-Based Awards granted under the Plan shall
continue in the manner and under the terms so provided in the event of any
Change in Control to the extent that provision is made in writing in connection
with such Change in Control for the assumption or continuation of such Options,
SARs, Restricted Stock, Stock Units, Dividend Equivalent Rights and Other
Equity-Based Awards, or for the substitution for such Options, SARs, Restricted
Stock, Stock Units, Dividend Equivalent Rights and Other Equity-Based Awards of
new common stock options, stock appreciation rights, restricted stock, common
stock units, dividend equivalent rights and other equity-based awards relating
to the stock of a successor entity, or a parent or subsidiary thereof, with
appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option and stock appreciation rights
exercise prices. In the event an Award is assumed, continued or substituted upon
the consummation of any Change in Control and the employment of such Grantee
with the Company or an Affiliate is terminated without Cause within one year
following the consummation of such Change in Control, such Award shall be fully
vested and may be exercised in full, to the extent applicable, beginning on the
date of such termination and for the one-year period immediately following such
termination or for such longer period as the Committee shall determine.


17.5    Adjustments
 
Adjustments under this Section 17 related to shares of Stock or other securities
of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive. No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Committee may provide in the applicable
Award Agreement at the time of grant, in another agreement with the Grantee, or
otherwise in writing at any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award

32

--------------------------------------------------------------------------------



in place of those provided in Sections 17.1, 17.2, 17.3 and 17.4. This
Section 17 shall not limit the Committee's ability to provide for alternative
treatment of Awards outstanding under the Plan in the event of a change in
control event involving the Company that is not a Change in Control.


17.6    No Limitations on Company
 
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or engage in any other transaction or
activity.
 
18.
GENERAL PROVISIONS

 
18.1    Disclaimer of Rights
 
No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or Service of
the Company or an Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any natural person or entity at
any time, or to terminate any employment or other relationship between any
natural person or entity and the Company or an Affiliate. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, in another agreement with the Grantee,
or otherwise in writing, no Award granted under the Plan shall be affected by
any change of duties or position of the Grantee thereof, so long as such Grantee
continues to provide Service. The obligation of the Company to pay any benefits
pursuant to the Plan shall be interpreted as a contractual obligation to pay
only those amounts provided herein, in the manner and under the conditions
prescribed herein. The Plan and Awards shall in no way be interpreted to require
the Company to transfer any amounts to a third-party trustee or otherwise hold
any amounts in trust or escrow for payment to any Grantee or beneficiary under
the terms of the Plan.


18.2    Nonexclusivity of the Plan
 
Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable.

33

--------------------------------------------------------------------------------





18.3    Withholding Taxes
 
The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to
any other Award. At the time of such vesting, lapse, or exercise, the Grantee
shall pay in cash to the Company or an Affiliate, as the case may be, any amount
that the Company or such Affiliate may reasonably determine to be necessary to
satisfy such withholding obligation; provided that if there is a same-day sale
of shares of Stock subject to an Award, the Grantee shall pay such withholding
obligation on the day on which such same-day sale is completed. Subject to the
prior approval of the Company or an Affiliate, which may be withheld by the
Company or such Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such withholding obligation, in whole or in part,
(a) by causing the Company or such Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (b) by delivering to the Company or such
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
withheld or delivered shall have an aggregate Fair Market Value equal to such
withholding obligation. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or such
Affiliate as of the date on which the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 18.3 may
satisfy such Grantee's withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements. The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock. Notwithstanding Section 2.21 or this Section 18.3, for purposes of
determining taxable income and the amount of the related tax withholding
obligation pursuant to this Section 18.3, for any shares of Stock subject to an
Award that are sold by or on behalf of a Grantee on the same date on which such
shares may first be sold pursuant to the terms of the related Award Agreement,
the Fair Market Value of such shares shall be the sale price of such shares on
such date (or if sales of such shares are effectuated at more than one sale
price, the weighted average sale price of such shares on such date), so long as
such Grantee has provided the Company, or its designee or agent, with advance
written notice of such sale. In such case, the percentage of shares of Stock
withheld shall equal the applicable minimum withholding rate.


18.4    Captions
 
The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

34

--------------------------------------------------------------------------------





18.5    Construction


Unless the context otherwise requires, all references in the Plan to “including”
shall mean “including without limitation.”


18.6    Other Provisions
 
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.


18.7    Number and Gender
With respect to words used in the Plan, the singular form shall include the
plural form and the masculine gender shall include the feminine gender, as the
context requires.


18.8    Severability
 
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.


18.9    Governing Law
 
The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.


18.10    Section 409A of the Code
 
The Company intends to comply with Code Section 409A, or an exemption to Code
Section 409A, with regard to Awards hereunder that constitute nonqualified
deferred compensation within the meaning of Code Section 409A. To the extent
that the Company determines that a Grantee would be subject to the additional
twenty percent (20%) tax imposed on certain nonqualified deferred compensation
plans pursuant to Code Section 409A as a result of any provision of any Award
granted under the Plan, such provision shall be deemed amended to the minimum
extent necessary to avoid application of such additional tax. The nature of any
such amendment shall be determined by the Committee.





35